DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (2014/0349750) .
Regarding Claim 1, Thompson disclose:
 a method for communicating with users on a sport wagering network (Thompson Para [0027]- "In one aspect, the application describes a content-rich fantasy sports experience in which users are able to consume content (e.g., video, audio, images, articles, etc.) associated with the athletes, teams, and leagues associated with their fantasy teams"), 
comprising: receiving at least one of subscription request data, sportogram selection data, and connection selection data from a wagering application (Thompson Para [0031]- "The example architecture 100 may be used to generate and serve custom content to one or more subscribers. in the example architecture 100, content 102 from one or more content sources 104, data 106 from one or more data sources 108, and/or advertisements 110 from one or more ad sources 112 are input to an interleaver service 114. The interleaver service 114 processes the received content 102, data 106, and ads 110, and assembles customized content 116(1), 116(2), . .. 116(N) (collectively "customized content 116”) for each of a plurality of subscribers or users. The interleaver service 114 then causes the customized content 116(1), 116(2), . .. 116(N) to be served to client devices 118(1), 118(2), . . . 118(N) (collectively "client devices 118") associated with the plurality of subscribers"; Thompson Para [0157]- "Wagered Teams" provides the user with the opportunity to increase the content related to certain games, teams or athletes on whom the user has made bets. Thus, the user may utilize the interleaver 108 to generate custom content related to the user's gambling."); 
retrieving at least subscription data from a sportogram database (Thompson Para [0094]- "Generally, each user of the interleaver service 114 has a corresponding subscriber profile. The subscriber profile 322 may be stored as a table 900 or other data structure in the subscription store 324 or elsewhere in memory 304 of or accessible to the interleaver service 114. In some examples, table 900 (or portions of the table, or information from or based upon the table) may be presented in a user interface for viewing and/or editing by the user and/or administrators of the interleaver service 114. In operation, the interleaver service 114 may compare and/or contrast information for a particular user contained in the subscriber profile 322 and/or table 900 with tagging information contained in one or more tagged segments 800."; Thompson Para [0095]- " Additionally or alternatively, at least a portion of the subscriber information 902 may be derived or inferred by the interleaver system 114 based on, for example, a type or types of client device(s) the user uses to access the interleaver service, an internet protocol address of the device(s) the user uses to access the interleaver service, times of day at which the user accesses the interleaver service, or other contextual information."); 
retrieving at least connection data from a user database (Thompson Para [0867]- “a network connection for sending and receiving information over a network;"; Para [0869]- "reviewing content received by the network connection to identify salient events included in the content"); 
determining at least one live event characteristic related to an available wager; notifying the wagering application about at least one live event characteristic related to an available wager (Thompson Para [0185]}- "The interleaver service may, at block 1724, additionally transmit or otherwise cause a notification to be sent to the client device(s) of the user indicating that the user is entitled to fantasy points, and/or a number of fantasy points awarded to the user, for an event depicted or described in the content segment. In this way, the user is provided with a custom content feed comprising content segments that are relevant to the user (e.g., based upon information about the user's fantasy sports accounts stored in the user's subscriber profile)."); and 
connecting to at least one user on the wagering network and delivering at least one sportogram selection data (Thompson Para [0033]- "In the context of fantasy sports, the content 102 may comprise audio and/or video ("A/V") feeds of televised sporting events, such as football games, baseball games, basketball games, auto races, soccer matches, hockey games, or the like. The content 102 may be live or delayed, and may be obtained from a plurality of games or other events, which are being played simultaneously."; Thompson Para [0146]- "A gaming block 1212 may allow users to communicate with gaming websites and to obtain video clips that are related to wagers made on those sites of through other venues (e.g., private parties or local bookmakers). The user may games the user is wagering on (e.g., "My Bets"), and may enter other information at "Odds," "events" and "more options." Thus, while a user associated with fantasy sports may want to see video clips related to athletes on the user's fantasy team, a user that is alternatively or additionally involved in gaming may want to see video clips related to games on which the user has wagered. Thus, the user may see clips that impact the scores of games on which bets were placed, which may be interleaved with fantasy team related clips."). 
Regarding Claim 2, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, wherein the subscription request data further comprises establishing at least one subscription to at least one sportogram library (Thompson Para [0047]- “For instance, the interleaver client application 342 may provide one or more graphical user interfaces that allow the user to create an account, manage one or more fantasy teams, manage one or more preferences or subscriptions, and/or consume a custom stream of content, all of which are described in greater detail below."; Thompson Para [0185]- "At 1722, the interleaver service may transmit or otherwise cause the content segment(s) to be served to client device(s) of the user. The interleaver service may, at block 1724, additionally transmit or otherwise cause a notification to be sent to the client device(s) of the user indicating that the user is entitled to fantasy points, and/or a number of fantasy points awarded to the user, for an event depicted or described in the content segment. In this way, the user is provided with a custom content feed comprising content segments that are relevant to the user (e.g., based upon information about the user's fantasy sports accounts stored in the user's subscriber profile)."). 
Regarding Claim 3, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, wherein the sportogram selection data further comprises at least an image, an animation, a gif, and a sportogram sport library (Thompson Para [0027]- "In one aspect, the application describes a content-rich fantasy sports experience in which users are able to consume content (e.g., video, audio, images, articles, etc.) associated with the athletes, teams, and leagues associated with their fantasy teams."). 
Regarding Claim 4, Thompson disclose the method for communicating with users on a sport wagering network of claim 2, wherein the sportogram library further comprises at least one of a baseball sportogram sport library, a basketball sportogram sport library, a football sportogram sport library, and a soccer sportogram sport library (Thompson Para [0033]- “In the context of fantasy sports, the content 102 may comprise audio and/or video ("A/V") feeds of televised sporting events, such as football games, baseball games, basketball games, auto races, soccer matches, hockey games, or the like. The content 102 may be live or delayed, and may be obtained from a plurality of games or other events, which are being played simultaneously."). 
Regarding Claim 5, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, wherein the connection data further comprises at least one additional user to connect to on the sport wagering network (Thompson Para [0031]- "FIG. 1 is a schematic diagram of an example architecture configured to provide users with customized streams of content. The example architecture 100 may be used to generate and serve custom content to one or more subscribers. In the example architecture 100, content 402 from one or more content sources 104, data 106 from one or more data sources 108, and/or advertisements 110 from one or more ad sources 112 are input to an interleaver service 114. The interleaver service 114 processes the received content 102, data 106, and ads 110, and assembles customized content 116(1), 116(2), .. . 116(N) (collectively “customized content 116") for each of a plurality of subscribers or users."; Thompson Para [0032]- "In the illustrated example, the interleaver service 114 communicates with the content sources 104, data sources 408, ad sources 112, and client devices 118 over one or more wireless or wired networks, or a combination thereof."). 
Regarding Claim 6, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, further comprising at least one of selecting, adding, editing, or removing at least one user connection (Thompson Para [0094)- "Generally, each user of the interleaver service 114 has a corresponding subscriber profile. The subscriber profile 322 may be stored as a table 900 or other data ‘structure in the subscription store 324 or elsewhere in memory 304 of or accessible to the interleaver service 114. In some examples, table /900 (or portions of the table, or information from or based upon the table) may be presented in a user interface for viewing and/or editing by the user and/or administrators of the interleaver service 114. In operation, the interleaver service 114 may compare and/or contrast information for a particular user contained in the subscriber profile 322 and/or table 900 with tagging information contained in one or more tagged segments 800."). 
Regarding Claim 7, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, wherein the subscription data further comprises at least one list detailing access to at least one or more sportogram library (Thompson Para [0094}- "Generally, each user of the interleaver service 114 has a corresponding subscriber profile. The subscriber profile 322 may be stored as a table 900 or other data structure in the subscription store 324 or elsewhere in memory 304 of or accessible to the interleaver service 114. In some examples, table 900 (or portions of the table, or information from or based upon the table) may be presented in a user interface for viewing and/or editing by the user and/or administrators of the interleaver service 114. !n operation, the interleaver service 114 may compare and/or contrast information for a particular user contained in the subscriber profile 322 and/or table 900 with tagging information contained in one or more tagged segments 800."). 
Regarding Claim 8, Thompson disclose the method for communicating with users on a sport wagering network of claim 1, wherein the live event characteristic related to an available wager further comprises at least one of live event game data, team data, and player data (Thompson Para [0033]- "The content 102 may be live or delayed, and may be obtained from a plurality of games or other events, which are being played simultaneously."; Thompson Para [0139]- "Additionally, the user may indicate content in addition to fantasy sports clips that the user would like to have in the custom content provided to the user. Such clips, which may not be associated with the gain or loss of fantasy points, may provide entertainment to the user, such as at times when new and/or previously unseen fantasy-point based content is not currently ‘available. Accordingly, the interleaver service 114 may provide and/or serve video clips and data unrelated to fantasy sports teams."; Thompson Para [0146]- "A gaming block 1212 may allow users to communicate with gaming websites and to obtain video clips that are related to wagers made on those sites of through other venues (e.g., private parties or local bookmakers). The user may games the user is wagering on {e.g., "My Bets"), and may enter other information at "Odds," “events” and "more options.” Thus, while a user associated with fantasy sports may want to see video clips related to athletes on the user's fantasy team, a user that is alternatively or additionally involved in gaming may want to see video clips related to games on which the user has wagered."). 
Regarding Claim 9, Thompson disclose the method for communicating with users on a sport wagering network of claim 4, wherein delivering the sportogram selection data further comprises utilizing at least a notification, a banner, a text message, a pop-Up, an image, a gif, and an animation (Thompson Para [0185]- "At 1722, the interleaver service may transmit or otherwise cause the content segment(s) to be served to client device(s) of the user. The interleaver service may, at block 1724, additionally transmit or otherwise cause a notification to be sent to the client device(s) of the user indicating that the user is entitled to fantasy points, and/or a number of fantasy points awarded to the user, for an event depicted or described in the content segment. In this way, the user is provided with a custom content feed comprising content segments that are relevant to the user (e.g., based upon information about the user's fantasy sports accounts stored in the user's subscriber profile)."). 
Regarding Claim 10, Thompson discloses:
 a system for communication among users on a sport wagering network (Thompson Para [0027]- "In one aspect, the application describes a content-rich fantasy sports experience in which users are able to consume content (e.g., video, audio, images, articles, etc.) associated with the athletes, teams, and leagues associated with their fantasy teams"), comprising: 
a sportogram base module (Thompson Para {0270} “An example server farm including: a segmenter (e.g., segmenting module) to segment one or more video streams into a plurality of clips; an annotator (or tagging module) to annotate at least some of the plurality of clips with data; an interleaver (e.g., interleaver module) to associated annotated clips with clients based at least in part on the annotations of each clip; and a transmitter (e.g., radio or communication connection) to transmit at least some of the annotated clips to each of a plurality of clients."); 
a subscription module (Thompson Para [0044]- “a subscription manager 316 which manages subscriptions of one or more users of the interleaver service 114"); 
a connection module; a monitoring module (Thompson Para [0049}- "the content selection module 326 identifies one or more tagged content segments 312 as being relevant to a user of client device 118(1) based on information in the user's subscriber profile 322.", Thompson Para [0073}- “The video extraction module 706 may include one or more algorithms to perform facial recognition to identify faces of people depicted in video of the content."); 
a delivery module (Thompson Para [0046]- "A serving module 334 of the interleaver service 114 is configured to transmit packets in an order indicated in each queue to the respective client device via one or more network connections 336 (e.g., wired or Wireless connections etc.).”); and 
a sportogram database; wherein the sportogram base module is configured to poll and receive at least one user request, initiate the subscription module, initiate the connection module, poll for the end of at least one live event, determine if the live event is active, initiate the monitoring module (Thompson Para [0169]- "Such segmentation may recognize (e.g., by operation of software) the starting and ending points of a "play" or other segment of content."), and initiate the delivery module (Thompson Para [1132]- "In an embodiment, the fantasy sports data of a plurality of users may be obtained from one or more servers. The servers may be configured by fantasy sports providers such as Yahoo, ESPN or others. A scraper may be configured to access one or more servers and “scrape,” read or otherwise access or obtain fantasy sports data associated with each of a plurality of fantasy sports providers, A database may be constructed and/or maintained using at least some of the information obtained. An interleaver may be configured to send video segments to users based at least in part on information in the database. Thus, the interleaver is configured to use the database as a tool to determine to which of a plurality of users particular video clips should be sent."); 
the subscription module is configured to retrieve at least one subscription from the sportogram database, receive at least one user selection, and write at least one change to the sportogram database (Thompson Para [0094)- "Generally, each user of the interleaver service 114 has a corresponding subscriber profile. The subscriber profile 322 may be stored as a table 900 or other data structure in the subscription store 324 or elsewhere in memory 304 of or accessible to the interleaver service 114. In some examples, table 900 (or portions of the table, or information from or based upon the table) may be presented in a user interface for viewing and/or editing by the user and/or administrators of the interleaver service 114. In operation, the interleaver service 114 may compare and/or contrast information for a particular user contained in the subscriber profile 322 and/or table 900 with tagging information contained in one or more tagged segments 800."; Thompson Para [0102}-" In some examples, the user may select the particular subscriptions he or she desires for each service (e.g., using one of the interfaces described below for managing content). In some examples, one or more default subscriptions may be set for a service, which may be modified by the user. In still other examples, the interleaver service may set one or more subscriptions based on information in the user's subscriber profile, the user's content viewing history (e.g., which segments did the user request, which segments did the user watch, skip or replay, etc.). The subscriptions 912 may be static (meaning that they remain constant over time) or they may be dynamic (meaning that they are temporal in nature and change over time or based on one or more other factors)."); 
the connection module is configured to retrieve at least one user connection from a user database, receive at least one user selection, and write at least one change to the user database (Thompson Para [0102}- "In still other examples, the interleaver service may set one or more subscriptions based on information in the user's subscriber profile, the user's content viewing history (e.g.., which segments did the user request, which segments did the user watch, skip or replay, etc.). The subscriptions 912 may be static {meaning that they remain constant over time) or they may be dynamic (meaning that they are temporal in nature and change over time or based on one or more other factors). An example of a dynamic subscription is the subscription to "Drivers on my fantasy roster(s)” which may change as the user updates his or her roster(s).");  
the monitoring module is configured to retrieve at least one open wager from the user database, poll for at least one live event characteristic related to the open wager, determine if the live event characteristic was found, and send at least one prompt to the sportogram base wagering module (Thompson Para [0146]- "A gaming block 1212 may allow users to communicate with gaming websites and to obtain video clips that are related to wagers made on those sites of through other venues (e.g., private parties or local bookmakers). The user may games the user is wagering on (e.g., "My Bets"), and may enter other information at "Odds,” "events” and "more options." Thus, while a user associated with fantasy sports may want to see video clips related to athletes on the user's fantasy team, a user that is alternatively or additionally involved in gaming may want to see video clips related to games on which the user has wagered. Thus, the user may see clips that impact the scores of games on which bets were placed, which may be interleaved with fantasy team related clips."); 
the delivery module is configured to receive at least one user sportogram selection and send at least one user sportogram selection to a user connection (Thompson Para [0046]- "A serving module 334 of the interleaver service 114 is configured to transmit packets in an order indicated in each queue to the respective client device via one or more network connections 336 (e.g., wired or wireless connections etc.)."); and 
the sportogram database is configured to contain at least one library of sportograms and at least one user subscribed to a library (Thompson Para [1132]- "In an embodiment, the fantasy sports data of a plurality of users may be obtained from one or more servers. The servers may be configured by fantasy sports providers such as Yahoo, ESPN or others. A scraper may be configured to access one or more servers and "scrape," read or otherwise access or obtain fantasy sports data associated with each of a plurality of fantasy sports providers. A database may be constructed and/or maintained using at least some of the information obtained. An interleaver may be configured to send video segments to users based at least in part on information in the database. Thus, the interleaver is configured to use the database as a tool to determine to which of a plurality of users particular video clips should be sent.").  
Regarding Claim 11, Thompson disclose the system for communication among users on a sport wagering network of claim 10, wherein the library of sportograms within the sportogram database is further configured to be at least one of a baseball sportogram sport library, a basketball sportogram sport library, a football sportogram sport library, and a soccer sportogram sport library (Thompson Para [0033}- "In the context of fantasy sports, the content 102 may comprise audio and/or video ("A/V") feeds of televised sporting events, such as football games, baseball games, basketball games, auto races, soccer matches, hockey games, or the like. The content 102 may be live or delayed, and may be obtained from a plurality of games or other events, which are being played simultaneously.").  
Regarding Claim 12, Thompson disclose the system for communication among users on a sport wagering network of claim 10, wherein a sportogram is further configured to be at least an image, an animation, a gif, and a sportogram sport library (Thompson Para [0027]- "In one aspect, the application describes a content-rich fantasy sports experience in which users are able to consume content (e.g., video, audio, images, articles, etc.) associated with the athletes, teams, and leagues associated with their fantasy teams."). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
8/11/2022 

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715